Citation Nr: 1707451	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-24 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a psychiatric disability, to include depressive disorder and anxiety.

3.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

 The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  Currently diagnosed diabetes mellitus, type II, was not incurred in active service and is not the result of a disease or injury incurred in active service.

2.  A currently diagnosed psychiatric disability, including depressive disorder and anxiety, was not incurred in active service and is not the result of a disease or injury incurred in active service.

3.  Currently diagnosed ischemic heart disease was not incurred in active service and is not the result of a disease or injury incurred in active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or due to active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  A psychiatric disability, including depressive disorder and anxiety, was not incurred in or due to active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  Ischemic heart disease was not incurred in or due to active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the claims at issue herein, the RO's November 2011 letter advised the Veteran of the necessary information and evidence to substantiate service connection for the claimed disabilities.  Additionally, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, his identified VA and private treatment records, and attempt to obtain his records from the Social Security Administration (SSA).  SSA informed VA that the Veteran's records had been destroyed and, thus, further attempts to obtain them would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the service connection claims being decided herein is available and not part of the record.

The Veteran was not provided a VA examination pursuant to any of his above-captioned claims.  Generally, in order for a VA examination to be warranted, the evidence of record must "indicate" that a current disability "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. 

Herein, the evidence of record does not indicate an association between the Veteran's military service and his diabetes mellitus, type II, a psychiatric disability, or ischemic heart disease.  While the holding in McLendon established a low threshold, the holding makes abundantly clear that there is, in fact, a threshold that must be met.  The Board is cognizant that the Veteran claims that these disabilities are related to his active duty service; however, his service treatment records did not demonstrate complaints or treatment for diabetes mellitus, type II, a psychiatric disability, or ischemic heart disease.  Further, there was no other evidence indicating that diabetes mellitus, type II, a psychiatric disability, or ischemic heart disease may be related to his active duty service.  The only evidence of record indicating an association between these disabilities and his military service is his contentions.  The Veteran asserted that his diabetes mellitus, type II, a psychiatric disability, or ischemic heart disease each had its onset in January 1954, during his active duty, without further elaboration.  The Board finds the Veteran's contentions do not rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that affording the Veteran a VA examination with respect to the above-captioned claims is not required in order to satisfy VA's duty to assist.  McLendon, 20 Vet. App. at 83.

 If a veteran's mere contentions, standing alone, were enough to satisfy the "indication of an association" threshold, then that element of 38 U.S.C.A. § 5103A is meaningless.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (holding that canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous).  It is clear to the Board that more than a mere contention is required.

Analysis

As mentioned above, the Veteran asserts that his claimed disabilities existed since his active duty (specifically noted in his claim as beginning on January 1, 1954).  However, service connection based on a continuity of symptomatology is not available for the claimed psychiatric disability (depressive disorder and/or anxiety).  38 C.F.R. §§ 3.309, 3.384 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With that said, however, the Veteran's assertions as to a continuity of psychiatric symptomatology will be considered below as part of the analysis concerning service connection on a direct basis.

Given the diagnoses of diabetes mellitus, type II, and ischemic heart disease, as well as the Veteran's contentions, the Board will address service connection based on a continuity of post-service symptoms, which obviates the need for a nexus if there are no intercurrent causes.  38 C.F.R. §§ 3.303 (b), 3.309; Walker, 708 F.3d 1331.

The earliest post-service evidence of record demonstrating that the Veteran complained or was treated for diabetes mellitus, type II, or ischemic heart disease was dated decades after his active duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal the Veteran essentially asserted that he experienced symptoms during and since his active duty.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his diabetes mellitus, type II, and ischemic heart disease during and since his active duty.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.   Similarly, when a disability may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307.

The only evidence that the Veteran or his representative have submitted in support of the Veteran's claims is that the Veteran believes that his diabetes mellitus, type II, and ischemic heart disease began during his active service, specifically on January 1, 1954.  Neither the Veteran nor his representative have provided any elaboration as to this belief (such as why the Veteran believes this or upon what basis this is so), and neither has submitted evidence as the Veteran experiencing ongoing, observable, in- or post-service symptoms.  The Veteran's assertions that he continuously experienced diabetes mellitus, type II, and ischemic heart disease since January 1, 1954, are not considered competent evidence because these determinations are medical in nature.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.

The evidence of record is otherwise negative for evidence demonstrating that the Veteran continuously experienced diabetes mellitus, type II, and/or ischemic heart disease since his active service.  Again, the Veteran's service treatment records are negative for complaints of or treatment for either disability, and the post-service evidence of record demonstrates that the Veteran first began receiving treatment for both disabilities decades after his active service.  Consequently, the Board finds that service connection based on a continuity of post-service symptoms for the Veteran's diabetes mellitus, type II, and ischemic heart disease is denied.  

The Board will now address service connection on a direct basis for diabetes mellitus, type II, ischemic heart disease, and a psychiatric disability.

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence of record includes current diagnoses of diabetes mellitus, type II, a psychiatric disability, and ischemic heart disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, there is no need for further discussion with respect to this aspect of establishing service connection as it has been established for each of the disabilities at issue herein. 

The Veteran's service treatment records are negative for complaints of, treatment for, or diagnoses of diabetes mellitus, type II, ischemic heart disease, or a psychiatric disability.  Further, neither the Veteran nor his representative has submitted evidence or argument as to an in-service event or injury that resulted in any of these disabilities.

As discussed above, the Veteran was not provided a VA examination pursuant to his above-captioned claims because there was no indication of an association between these disabilities and his active duty.  McLendon, 20 Vet. App. at 83.  Despite having ample opportunity during the pendency of this appeal, the Veteran did not submit or identify any evidence that associated his diabetes mellitus, type II, psychiatric disability, or ischemic heart disease to his active service.  While VA has a general duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

To the extent that the Veteran asserts that his claimed disabilities (1) were incurred during his active duty and have existed since then or (2) are otherwise etiologically related to his active duty, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability (such as diabetes mellitus, type II, a psychiatric disability, and ischemic heart disease) is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions or opinion as to aggravation.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's lay opinions as to the medically complex questions are accorded no probative value.

The Board finds that, as the preponderance of the evidence is against finding that the Veteran's diabetes mellitus, type II, psychiatric disability, including depressive disorder and anxiety, and ischemic heart disease were incurred in or due to his active duty, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for these disabilities is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for a psychiatric disability, including depressive disorder and anxiety, is denied.

Entitlement to service connection for ischemic heart disease is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


